

Exhibit 10.11
Amendments to the
PFIZER INC DEFERRED COMPENSATION PLAN


* * *




(New material in bold and italics; deletions crossed out)


APPENDIX A


GRANDFATHERED BENEFITS


Distribution of amounts that were earned and vested (within the meaning of
Section 409A) under the Plan prior to 2005 (and earnings thereon) and are exempt
from the requirements of Section 409A shall be made in accordance with the Plan
terms as in effect on December 31, 2004 as set forth in this Appendix A.
Notwithstanding the foregoing, with respect to any Participant employed by
Zoetis Inc., on and following the date Zoetis Inc. is no longer a wholly owned
subsidiary of the Company due to a tax-free distribution to the Company’s
stockholders of all or a portion of its equity interest in Zoetis, such
Participant shall be deemed to have incurred a termination of employment only
upon his or her “Separation from Service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, for purposes of the distribution
of his or her Grandfathered Benefits.





